Citation Nr: 1012155	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-05 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
hypertension (for accrued benefits purposes).  

2.	Whether new and material evidence has been received to 
reopen the previously denied service connection claim for an 
acquired psychiatric disorder, to include anxiety and post-
traumatic stress disorder (PTSD) (for accrued benefits 
purposes).  

3.	Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
a lower back disorder (for accrued benefits purposes).  

4.	Entitlement to service connection for nicotine dependence 
secondary to in-service tobacco use (for accrued benefits 
purposes).  

5.	Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), secondary to nicotine dependence 
and tobacco use (for accrued benefits purposes).  

6.	Entitlement to a compensable rating for service-connected 
residuals of rheumatic fever (for accrued benefits 
purposes).  

7.	Entitlement to a total disability rating based on 
individual unemployability (TDIU) (for accrued benefits 
purposes).   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from August 1952 to July 
1953.  The record indicates that the Veteran died in January 
2004.  The issues noted above were on appeal at the time of 
his death.  

In April 2004, the Veteran's surviving spouse (the 
appellant) filed a claim for service connection for cause of 
the Veteran's death, for Dependency and Indemnity 
Compensation (DIC), and for accrued benefits.  See 
38 U.S.C.A. §§ 1310, 1318, 5121 (West 2002).    

In July 2004, the RO denied the appellant's claim for 
service connection for cause of death, and her claim for 
DIC.  The appellant did not file a timely appeal of that 
decision.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  In that rating decision, 
the RO denied the appellant's claim to accrued benefits 
based on the claims - noted above - that were on appeal at 
the time of the Veteran's death.  

The Board notes three important matters before proceeding 
with its decision below.  

First, in a March 2001 remand regarding the Veteran's claims 
on appeal, the Board found a Statement of the Case (SOC) 
warranted here for several additional claims not currently 
on appeal.  The Board found that an SOC should have been 
provided for unappealed claims noted in rating decisions 
dated in July 1997 and March 1998 as, the Board then 
asserted, notices of disagreement (NODs) had been filed 
against those decisions with respect to the unappealed 
claims - (i.e., service connection claims for a skin 
disorder, a staph infection, headaches, diabetes, impotence, 
circulatory problems, and varicose veins).  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  Following further 
review of the record, the Board finds an additional SOC 
unwarranted.  Though the Veteran referred to these disorders 
in various statements of record, the Veteran did not express 
disagreement with the RO's rating decisions (in July 1997 
and March 1998) regarding claims for service connection for 
a skin disorder, a staph infection, headaches, diabetes, 
impotence, circulatory problems, and varicose veins.  See 
38 C.F.R. § 20.201 (1996).  Rather, the record indicates 
that the Veteran did not want to appeal those issues.  The 
Veteran's representative (a private attorney) made clear in 
the March 1998 NOD of record, and in a May 1998 RO personal 
hearing, that the issues being appealed were those noted 
above (with the exception of the claim for a TDIU, which was 
appealed to the Board later, in June 2000).  As such, 
contrary to the Board's statement in March 2001, a SOC is 
not warranted here on claims for service connection for a 
skin disorder, a staph infection, headaches, diabetes, 
impotence, circulatory problems, and varicose veins.  

Second, in the rating decision on appeal addressing the 
appellant's claim for accrued benefits, the RO considered 
each of the service connection claims at issue to be claims 
to reopen service connection claims.  See 38 C.F.R. § 3.156.  
The Board disagrees in part, however.  Though the Veteran's 
service connection claims for hypertension, an acquired 
psychiatric disorder, and a back disorder were finally 
decided by the unappealed July 1997 rating decision, the 
Veteran's other service connection claims - for nicotine 
dependence and COPD - were original claims still on appeal 
at the time of the Veteran's death.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200.  

Third, three issues have been raised by the record, but have 
not been fully adjudicated by the RO.  In March 2002, the 
Veteran filed a claim to reopen his service connection claim 
(originally decided but unappealed in March 1998) for a 
staph infection.  The RO should adjudicate this issue under 
the appellant's claim for accrued benefits.  In a February 
2003 rating decision, the RO denied the Veteran's claim for 
special monthly compensation based on the need for regular 
aid and attendance.  The Veteran did not file a NOD against 
that decision.  But that claim is still pending as it was 
not finally adjudicated - the Veteran died within one year 
of the rating decision.  See 38 C.F.R. § 3.160.  The RO 
should readjudicate this issue under the appellant's claim 
for accrued benefits.  And in September 2005, the appellant 
expressed a desire to reopen her claim for DIC benefits 
under 38 U.S.C.A. § 1318.  The RO should once again address 
that claim.  As the Board does not have jurisdiction over 
these issues, each is referred to the RO for appropriate 
action.  

Fourth, remand of the Veteran's TDIU claim is warranted 
here.  The Board will grant service connection for tobacco 
dependence and COPD, and the DIC claim under 38 U.S.C.A. 
§ 1318 is referred to the RO for adjudication.  As the TDIU 
claim may be impacted by these actions, the TDIU claim is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	In an unappealed July 1997 rating decision, the RO denied 
the Veteran's service connection claim for hypertension.  

2.	In an unappealed July 1997 rating decision, the RO denied 
the Veteran's service connection claim for an acquired 
psychiatric disorder (anxiety).  

3.	In an unappealed July 1997 rating decision, the RO denied 
the Veteran's service connection claim for a lower back 
disorder.      

4.	In November 1997, the Veteran again claimed service 
connection for hypertension, a lower back disorder, and an 
acquired psychiatric disorder (PTSD).  

5.	In an appealed March 1998 rating decision, the RO denied 
the Veteran's claim to service connection for hypertension.  

6.	In an appealed March 1998 rating decision, the RO denied 
the Veteran's claim to service connection for an acquired 
psychiatric disorder.    

7.	In an appealed March 1998 rating decision, the RO denied 
the Veteran's claim to reopen his claim for service 
connection for a lower back disorder.  

8.	The record does not contain new and material evidence 
pertaining to the Veteran's service connection claim for 
hypertension.    

9.	The record does not contain new and material evidence 
pertaining to the Veteran's service connection claim for an 
acquired psychiatric disorder.  

10.	The record does not contain new and material evidence 
pertaining to the Veteran's service connection claim for a 
lower back disorder.  

11.	The Veteran incurred nicotine dependence as a result of 
in-service tobacco use.  

12.	The Veteran's COPD was secondary to his nicotine 
dependence.  

13.	The medical evidence of record indicates that, from 
November 1994, the Veteran experienced no residuals related 
to his service-connected rheumatic fever.  


CONCLUSIONS OF LAW

1.	An unappealed July 1997 rating decision that denied the 
Veteran's service connection claim for hypertension is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2009).   

2.	An unappealed July 1997 rating decision that denied the 
Veteran's service connection claim for an acquired 
psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2009).   

3.	An unappealed July 1997 rating decision that denied the 
Veteran's service connection claim for a lower back disorder 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2009).   

4.	New and material evidence has not been submitted to reopen 
the claim of service connection for hypertension.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001).

5.	New and material evidence has not been submitted to reopen 
the claim of service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(as in effect prior to August 29, 2001).

6.	New and material evidence has not been submitted to reopen 
the claim of service connection for a lower back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).  

7.	The criteria for entitlement to accrued benefits based on 
the Veteran's pending claim to reopen his service connection 
claim for hypertension have not been met.  38 U.S.C.A. 
§§ 1110, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.156, 3.1000 
(2009).  

8.	The criteria for entitlement to accrued benefits based on 
the Veteran's pending claim to reopen his service connection 
claim for an acquired psychiatric disorder have not been 
met.  38 U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. §§ 
3.303, 3.156, 3.1000 (2009).   

9.	The criteria for entitlement to accrued benefits based on 
the Veteran's pending claim to reopen his service connection 
claim for a lower back disorder have not been met.  
38 U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.156, 3.1000 (2009).   

10.	The criteria for entitlement to accrued benefits based 
on the Veteran's pending claim to service connection for 
nicotine dependence have been met as the Veteran's nicotine 
dependence was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.1000 
(1993).  

11.	The criteria for entitlement to accrued benefits based 
on the Veteran's pending claim to service connection for 
COPD have been met as the Veteran's COPD was secondary to 
his nicotine dependence.  38 U.S.C.A. §§ 1110, 5121 (West 
2002); 38 C.F.R. §§ 3.303, 3.310, 3.1000 (1993).   

12.	The criteria for entitlement to accrued benefits based 
on the Veteran's pending claim for an increased rating for 
service-connected residuals of rheumatic fever have not been 
met.  38 U.S.C.A. §§ 1155, 5121 (West 2002); 38 C.F.R. §§ 
3.1000, 4.88(b), 4.104, Diagnostic Codes 6309, 7000 (1994) 
(2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claims, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 
2000 (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant 
as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her 
possession that pertains to the claim.  Id. 

VA provided notification to the appellant in letters dated 
in April 2004, August 2006, and October 2006.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  In these letters, VA informed 
the appellant of the evidence needed to substantiate her 
accrued benefits claims, and of the elements of her claims.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2009).  VA 
advised the appellant of the respective duties of the VA and 
of the appellant in obtaining evidence needed to 
substantiate her claims.  VA requested from the appellant 
relevant evidence, or information regarding evidence which 
VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  And VA provided a 
notification letter to the appellant prior to the August 
2005 rating decision on appeal.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided 
to a claimant before the initial unfavorable RO decision).  

The VA must also make reasonable efforts to assist in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran and the appellant 
the opportunity to appear before one or more hearings to 
voice their contentions.  VA obtained medical records 
relevant to this appeal.  And VA provided medical 
examinations where warranted.  See 38 C.F.R. §§ 3.156, 
3.159(c)(4)(C)(iii).  See also Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. 
Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) and 
finding that, "without the introduction of new and material 
evidence, VA is not required to provide a medical 
examination or opinion").  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the appellant in 
this appeal.  Therefore, the appellant has not been 
prejudiced as a result of the Board deciding her claims 
here.  

II.  The Merits to the Claim for Accrued Benefits

The Board has carefully reviewed the record and concludes 
that at the time of the Veteran's death in January 2004, he 
had the following pending appeals:  claims to reopen service 
connection claims for hypertension, an acquired psychiatric 
disorder, and a lower back disorder, original claims to 
service connection for nicotine dependence and COPD, an 
increased rating claim for residuals of rheumatic fever, and 
a claim for a TDIU.  

Under 38 U.S.C.A. § 5121(a) (West 2002), accrued benefits 
are defined as "periodic monetary benefits (other than 
insurance and servicemen's indemnity) under laws 
administered by the Secretary to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death 
(hereinafter in this section and section 5122 of this title 
referred to as 'accrued benefits') and due and unpaid for a 
period not to exceed two years."  

The law pertaining to accrued benefits was amended in 2003 
to remove the two-year limitation on accrued benefits so 
that a Veteran's survivor may receive the full amount of an 
award for accrued benefits.  See Veterans Benefits Act of 
2003, § 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  This amendment is applicable with respect to deaths 
occurring on or after December 16, 2003; thus, it is 
applicable in the present case.  See 38 C.F.R. § 3.1000.  
See also Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).

The Board will discuss separately below the Veteran's 
pending appeals at the time of his death.  

A.  Claims to Reopen the Claims for Service Connection

The Veteran originally claimed service connection for 
hypertension, an acquired psychiatric disorder, and a lower 
back disorder in October 1996.  In a July 1997 rating 
decision, the RO denied these claims.  As the Veteran did 
not appeal that decision, the denials of his service 
connection claims became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2009).  

In October and November 1997, the Veteran again filed 
service connection claims for hypertension, an acquired 
psychiatric disorder, and a lower back disorder.  In the 
March 1998 rating decisions on appeal, the RO denied the 
Veteran's claims.  

Where a claim has been finally decided, VA, before 
addressing that claim anew, must first determine whether new 
and material evidence has been submitted to reopen that 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  

To address the merits of the Veteran's underlying service 
connection claims here, the Board must first decide whether 
VA has obtained new and material evidence since the final 
July 1997 rating decision that denied the Veteran's original 
service connection claims for hypertension, an acquired 
psychiatric disorder, and a lower back disorder.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  Hence, even though the March 1998 rating 
decision did not address the claims regarding hypertension 
and an acquired psychiatric disorder as claims to reopen 
service connection claims - as it did for the claim 
regarding the lower back disorder - the Board must 
nevertheless address each of these claims as claims to 
reopen finally decided service connection claims.  Id.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  

The Board notes that there has been a regulatory change in 
the definition of new and material evidence that is 
applicable to all claims filed on or after August 29, 2001.  
As the claims to reopen at issue in this decision were filed 
prior to the August 29, 2001 change in law (in October and 
November 1997), the earlier version of the definition of new 
and material evidence remains applicable here.  

Under the version of 38 C.F.R. § 3.156(a) applicable to 
these claims, new and material evidence is defined as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(as in effect prior to August 29, 2001); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In deciding the claims here, the Board must compare evidence 
of record at the time of the July 1997 final rating decision 
with the evidence obtained since then.  

Evidence of Record Considered in the Final July 1997 
Rating Decision 

The relevant evidence in July 1997 consisted of service 
treatment records which indicate that the Veteran was 
medically discharged after 11 months of service due to 
active rheumatic fever (without heart involvement), and 
which indicate no complaints, diagnoses, or treatment for 
hypertension, back, or psychiatric disorders; VA treatment 
records and reports dated between 1953 and 1972, which are 
negative for hypertension and lower back disorders, but 
which do note a complaint of anxiety in September 1963; a 
July 1987 statement from the Veteran indicating that he then 
had arthritis, a nerve disorder, and hypertension; VA 
treatment records dated in the early to mid 1990s, which 
show treatment for hypertension and anxiety; a May 1996 
statement from the Veteran stating that he has had 
hypertension for 30 to 35 years; a February 1997 VA x-ray 
report, indicating degenerative changes in the lower spine; 
lay statements from the Veteran and his spouse asserting 
that hypertension, a back disorder, and an acquired 
psychiatric disorder were due to the Veteran's service-
connected rheumatic fever; a February 1997 VA compensation 
examination report which noted a diagnosis of anxiety; 
another February 1997 VA compensation examination report in 
which the VA examiner notes the Veteran's history of 
rheumatic fever, notes no residuals of rheumatic fever, 
notes hypertension and degenerative arthritis of the lumbar 
spine, but which finds these disorders unrelated to 
rheumatic fever; and an August 1998 VA examination report 
which, in addressing the Veteran's service connection claim 
for nicotine dependence, found the Veteran's hypertension 
unrelated to his nicotine dependence and smoking.  

In sum, the evidence in July 1997 indicated that the Veteran 
then had hypertension, anxiety, and a lower back disorder.  
But the evidence did not indicate that these disorders 
related either to service or to rheumatic fever.  See 
38 C.F.R. §§ 3.303, 3.310.  As such, the RO denied the 
Veteran's claims in July 1997.  Again, that decision became 
final.  It is therefore not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200.

        Evidence Submitted Since the July 1997 Rating Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claims is 
evidence that has been added to the record since the final 
July 1997 rating decision.  Since that decision, the record 
has included: a March 1964 private report reflecting 
psychiatric evaluation, but which does not link any disorder 
to service or to rheumatic fever; a February 1986 lay 
statement from a friend, in which it is stated that the 
Veteran injured his lower back in the 1960s while working in 
an auto parts store; additional private treatment records 
dated from the mid 1980s to 2002 indicating treatment for a 
lower back disorder and hypertension; additional VA 
treatment records dated from the 1990s to 2004 showing 
treatment for hypertension, anxiety, a back disorder, and a 
dysthymic disorder; a November 2001 VA treatment record that 
notes a past history of PTSD; August 2002 and August 2003 VA 
compensation examination reports in which the VA examiner 
found the Veteran's lower back disorder unrelated to 
rheumatic fever; statements noted in the August 2002 VA 
report which indicate that the Veteran stated to the 
examiner that he injured his lower back as a result of an 
in-service assault by a drill instructor; additional 
statements from the Veteran and the appellant, to include 
assertions that the Veteran earned a Purple Heart Medal 
during active duty as a result of combat service in the 
Republic of Korea during the Korean Conflict, and thereby 
incurred PTSD; the Veteran's DD Form 214, which does not 
indicate service outside the United States, or the award of 
a Purple Heart Medal; and a service personnel record which 
indicates that the Veteran did not serve outside the United 
States during his time in service between August 1952 and 
July 1953.      

This is certainly new evidence in the claims file.  It has 
been included in the claims file since the July 1997 final 
rating decision.  The Board finds, however, that none of 
this new evidence is material evidence.  

As to the Veteran's claims for hypertension and a lower back 
disorder, none of the new evidence shows that the Veteran 
incurred either disorder during service, or that either 
disorder relates in some way to the service-connected 
rheumatic fever.  See 38 C.F.R. §§ 3.303, 3.310.  Rather, 
the credible and objective new evidence shows onset of these 
disorders many years after service, and reinforces the 
February 1997 VA examiner's finding that these disorders do 
not relate to rheumatic fever.  Indeed, the new evidence 
shows onset of hypertension in the 1990s, and onset of a 
back disorder in the 1980s.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  And the August 2002 and 
August 2003 VA examiners found the Veteran's back disorder 
unrelated to his rheumatic fever, just as the February 1997 
VA examiner did.  

Moreover, the Board finds unpersuasive the Veteran's 
reported assertion noted in the August 2002 VA report that 
he injured his lower back during service as a result of an 
assault.  See 38 C.F.R. § 3.303(b) (2009) (evidence of a 
continuity of symptomatology since service may support a 
claim for service connection).  No service treatment record 
indicates an in-service back injury.  The medical evidence 
indicates onset of a back disorder many years following 
service.  And in no prior statement of record from either 
the Veteran, the appellant, or a medical professional 
commenting on the Veteran's case is it indicated that the 
Veteran injured his back during service as a result of an 
in-service assault.  Rather, the previous statements - 
documented in the voluminous VA, Social Security 
Administration (SSA), and private treatment records dated 
since the early 1950s - have consistently asserted that the 
Veteran incurred a back disorder due to the rheumatic fever.  
See Caluza v. Brown, 7 Vet. App. 498 (1995) (credibility can 
be generally evaluated by a showing of interest, bias, or 
inconsistent statements).  Because the record as a whole 
clearly demonstrates that the Veteran never mentioned the 
alleged assault for decades after service, and only brought 
up the subject in connection with his claim of entitlement 
to monetary benefits from VA, the Board finds his 
uncorroborated reported comments in August 2002 to be 
lacking in credibility. See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (personal interest may affect the 
credibility of testimony). See also Shaw v. Principi, 3 Vet. 
App. 365 (1992) (a Veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).  
As such, the Board finds the Veteran's new statements 
regarding an in-service back injury to be immaterial as 
well.     

As to the Veteran's claim for an acquired psychiatric 
disorder, the Board first notes that it considers the 
Veteran's October 1996 claim for an acquired psychiatric 
disorder (anxiety) to be the original of the November 1997 
claim for another acquired psychiatric disorder (PTSD).  See 
Clemons v. Shinseki, 23 Vet. App. 122 (2009) ("multiple 
medical diagnoses or diagnoses that differ from the claimed 
condition do not necessarily represent wholly separate 
claims.")  Next, the Board notes that it has considered the 
many statements of record from the Veteran and the 
appellant, submitted since July 1997, which assert that the 
Veteran incurred a psychiatric disorder (PTSD) during combat 
service in Korea that resulted in an injury, and a Purple 
Heart Medal.  

However, the newer evidence here shows what the record 
indicated in July 1997 - that the Veteran had a psychiatric 
disorder (anxiety then, anxiety and dysthymic disorder 
later) but that the Veteran's service was limited to service 
within the United States.  The Veteran's DD Form 214 and 
service treatment records indicated this in July 1997.  And 
since then, the inclusion in the record of a service 
personnel record - added in April 2003 - has indicated no 
foreign or combat service.  See 38 U.S.C.A. § 1154.  This 
service personnel record indicates, along with the service 
treatment records, that the Veteran enlisted in the Marine 
Corps in August 1952.  In September 1952, he began training 
at the Marine Corps Recruit Depot (MCRD) in San Diego, 
California.  In November 1952, he began undergoing medical 
treatment at MCRD.  From January to May 1953, he underwent 
in-patient medical treatment for rheumatic fever at the US 
Naval Hospital (USNH) Balboa in San Diego, California.  And 
from May 1953 until his medical discharge from service in 
July 1953, he was stationed at the USNH in Camp Pendleton, 
California.  

Moreover, despite the November 2001 notation in a VA 
treatment record of a history of PTSD, no medical evidence 
of record shows that the Veteran has been diagnosed with 
PTSD.  See 38 C.F.R. §§ 3.304(f), 4.130, Diagnostic Code 
9411.  The claims file contains volumes of post-service 
medical records dated from the late 1950s, to include 
private and VA treatment records, private and VA examination 
reports, and records obtained by VA reflecting claims for 
disability benefits from the SSA.  In none of these records 
is it asserted by a medical professional that the Veteran 
either had PTSD, or had an acquired psychiatric disorder due 
to service 
- combat or otherwise - in the military.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions on matters such 
etiology and medical diagnosis).  

In sum, none of the new evidence comprises medical evidence 
showing that the Veteran either incurred hypertension, back, 
or psychiatric disorders in service, or that these disorders 
relate to his service-connected rheumatic fever.  For these 
reasons and bases, the Board finds that none of the new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the previously denied 
claims.  See 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001).  Accordingly, the claim to accrued 
benefits, based on the claims to reopen the service 
connection claims for hypertension, an acquired psychiatric 
disorder, or a lower back disorder, is denied.  See 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.   

B.  The Merits to the Claims for Service Connection for 
Nicotine Dependence 
and COPD

In September 1993, the Veteran claimed service connection 
for a respiratory disorder.  He claimed to have incurred 
this disorder as a result of tobacco use prior to and during 
service.  In the initial rating decision to consider these 
claims (i.e., the appealed March 1998 rating decision), the 
RO denied service connection for nicotine dependence and for 
COPD.  In her April 2004 claim for accrued benefits, the 
appellant continued these claims for service connection.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 
3.303(a) (2009).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

In cases involving claims for service connection due to the 
use of tobacco, the Board must consult with additional 
authority.  Since 1998, VA has been prohibited by statute 
from granting service connection for death or disability on 
the basis that such death or disability resulted from an 
injury or disease attributable to the use of tobacco 
products during military service.  See 38 U.S.C.A. § 1103; 
38 C.F.R. § 3.300.  See also Kane v. Principi, 17 Vet. App 
97, 101 (2003).

Since the Veteran's September 1993 claims were received 
before 1998, however, the older law applies in this matter.  
See Sheets v. Nicholson, 20 Vet. App. 463 (2006) (accrued 
benefits claim filed after June 9, 1998 does not preclude 
entitlement to tobacco-related benefits for claim filed by 
Veteran prior to change in law).  The law in effect from the 
date of the Veteran's claim in September 1993 until the 
revision in 1998 is found in precedent opinions of the VA 
General Counsel.  In VAOPGCPREC 2-93, it was held that 
direct service connection for a tobacco-related disability 
could be established where the evidence demonstrated that an 
underlying disease or injury was caused by tobacco use 
during service.  VAOPGCPREC 19-97 expanded on this opinion, 
stating that service connection could be awarded on a 
secondary basis based on tobacco use after military service 
if it was shown that nicotine addiction arose during service 
and was the proximate cause of the disability or death.  See 
38 C.F.R. § 3.310.  The opinion set forth a two-pronged 
sequential analysis for determining whether secondary 
service connection was warranted: (1) The Veteran must have 
acquired a chemical dependence on nicotine during service; 
and (2) the nicotine dependence must have been the proximate 
cause of the present disability.  VAOPGCPREC 19-97.

After a thorough analysis of the record, the Board finds 
that the medical evidence of record does not preponderate 
against the Veteran's - and appellant's - claims.  In a May 
1998 letter of record, the Veteran's private physician 
stated that the Veteran developed his nicotine addiction 
during service, and that this addiction related to his COPD.  
In an August 1998 VA report of record, the examiner likewise 
found "it is more likely that this man's [COPD] is 
associated with smoking and his nicotine dependence in the 
[s]ervice."  And in a September 1985 letter of record from 
the Veteran's private physician, the Veteran's COPD is 
related to his smoking.  No medical evidence challenges 
these findings, moreover.  As such, under the authority 
applicable in this matter, direct service connection is 
warranted for nicotine dependence while secondary service 
connection is warranted for COPD.  See 38 C.F.R. §§ 3.303, 
3.310.  

Accordingly, accrued benefits are warranted here based on 
the Veteran's pending claims to service connection for 
nicotine dependence and COPD.  See 38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.   

C.  The Merits of the Claim for Increased Rating

As noted, the Veteran was medically discharged from service 
in July 1953 due to active rheumatic fever.  Soon after 
discharge the Veteran claimed service connection for this 
disorder, which the RO granted in February 1954.  In that 
decision, the Veteran was assigned a 10 percent disability 
evaluation.  In an August 1957 rating decision, the RO 
decreased the Veteran's evaluation to 0 percent.  From then 
until his January 2004 death, the Veteran's rheumatic fever 
was rated as noncompensable.    

On November 15, 1995, the Veteran filed a claim for 
increased rating for rheumatic fever.  In an April 1996 
rating decision appealed to the Board, the RO denied the 
Veteran's claim.  

In this decision, the Board will assess whether a 
compensable rating had been warranted at any time from 
November 15, 1994 (one year prior to the Veteran's claim for 
increase).  See Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms 
that would warrant different ratings).  See also 38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) (the effective date 
of an award of increased compensation shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date).    

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the Veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).   

Since November 1994, rheumatic fever has been evaluated 
under 38 C.F.R. § 4.88b, Diagnostic Code (DC) 6309.  This 
provision provides that rheumatic fever as an active disease 
will be rated as 100 percent disabling.  Thereafter, 
residuals are to be rated under the appropriate bodily 
system.  

The evidence of record dated since November 1994 consists of 
the Veteran's statements, the appellant's statements, VA and 
private treatment records, and VA compensation examination 
reports.  

In his November 1995 claim for increase, the Veteran cited 
swollen joints in his legs as evidence that his rheumatic 
fever entailed active residuals that warranted an increased 
rating.  The Board has reviewed this statement, and 
subsequent statements in support of the claim for increase 
from the Veteran and the appellant.  

In considering the lay statements of record, the Board notes 
that lay testimony is competent to establish the presence of 
observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  Indeed, when a condition may be diagnosed by 
its unique and readily identifiable features, the presence 
of the disorder is not a determination "medical in nature" 
and is capable of lay observation.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  But a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
See Espiritu, supra.  The Board must rely on medical 
expertise when deciding matters involving such questions as 
etiology and medical diagnosis.  Hence, on the issue of 
whether the Veteran experienced residuals of his acute 
rheumatic fever in 1952-53, the Board must rely on the 
medical evidence of record.  And that evidence militates 
against the increased rating claim at issue here.  Indeed, 
the evidence since 1994 indicates that the Veteran had 
experienced no residuals of rheumatic fever from then until 
his death in January 2004.  

The voluminous medical treatment records, from both VA and 
private providers, do not note a medical finding that the 
Veteran had active residuals of rheumatic fever.  

A February 1996 VA compensation examination report found the 
Veteran's leg disorders - venous insufficiency with mild 
edema - unrelated to his rheumatic fever.  That examiner 
stated that the Veteran's in-service rheumatic fever had no 
heart involvement, and that the Veteran had no heart 
disorder at the time of the February 1996 examination.  The 
examiner concluded, "[r]esiduals of rheumatic fever not 
found."

Several February 1997 VA compensation examiners likewise 
found no residuals of rheumatic fever.  In a report 
addressing the Veteran's skin, the VA examiner reported that 
the Veteran's varicosities in his legs have troubled him 
since his early 20s, and that the disorder "runs in his 
family."  And this examiner related several skin disorders 
not to rheumatic fever, but to diabetes mellitus, type II.  
In a report addressing the Veteran's neurological state, an 
examiner found no causal relationship between the Veteran's 
complaints of headaches, and his history of rheumatic fever.  
In another VA report, the examiner noted several disorders - 
to include hypertension, diabetes, a back disorder, and a 
lung disorder - and stated, "I do not detect residuals of 
rheumatic fever."  And a fourth VA report dated in February 
1997 found impotence unrelated to rheumatic fever.  
  
An August 1998 VA compensation examination report addressing 
the Veteran's claim regarding tobacco usage noted the 
Veteran's history of hypertension, but stated that the 
Veteran indicated that he had no heart disease, and did not 
then experience symptoms of a heart disorder such as angina.  

A December 1999 VA compensation examination report noted the 
Veteran's complaints of chest pain, but stated that the 
Veteran was not undergoing treatment for a heart disorder.  
Moreover, the examiner found "[n]o evidence of rheumatic 
heart disease" and no "symptoms or disability due to the 
presence of rheumatic heart disease[.]"    

An August 2002 VA compensation examination report noted the 
Veteran's history of rheumatic fever but found that, 
contrary to the Veteran's and appellant's assertions, the 
Veteran's lower back disorder was not related to the in-
service rheumatic fever in 1952-53. 

Finally, an August 2003 VA compensation examination report 
noted the Veteran's in-service rheumatic fever but stated, 
"I do not think he has any residual of that."  The examiner 
then stated that the Veteran's lower back disorder was, 
contrary to the Veteran's and appellant's assertions, not 
related to the Veteran's in-service rheumatic fever.  

In sum, the medical evidence of record dated between 1994 
and January 2004 indicated that the Veteran had experienced 
no residuals related to his in-service rheumatic fever in 
1952-53.  Accordingly, the claim to accrued benefits based 
on the pending increased rating claim is denied.  See 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.   

Finally, the Board finds that an extraschudular rating would 
not have been warranted here for residuals of rheumatic 
fever.  Application of the regular schedular standards is 
found practicable in this matter.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment 
of an extra-schedular evaluation.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

1.	New and material evidence to reopen the Veteran's service 
connection claim for hypertension has not been received, and 
the appeal to accrued benefits as to this issue is denied.    

2.	New and material evidence to reopen the Veteran's service 
connection claim for an acquired psychiatric disorder has 
not been received, and the appeal to accrued benefits as to 
this issue is denied.    

3.	New and material evidence to reopen the Veteran's service 
connection claim for a lower back disorder has not been 
received, and the appeal to accrued benefits as to this 
issue is denied.    

4.	Entitlement to service connection for nicotine dependence 
due to in-service tobacco use, for the purpose of accrued 
benefits, is granted.  

5.	Entitlement to service connection for COPD, for the 
purpose of accrued benefits, is granted.    

6.	Entitlement to an increased rating for residuals of 
rheumatic fever, for the purpose of accrued benefits, is 
denied.  


REMAND

As indicated earlier, the Board is referring to the RO the 
appellant's newest claim for DIC benefits under 38 U.S.C.A. 
§ 1318.  Moreover, the Board has granted service connection 
here for nicotine dependence and COPD.  These decisions (and 
the referral) are inextricably intertwined with the pending 
claim for a TDIU.  As such, the Board finds additional 
consideration by the RO appropriate.  See Smith v. Gober, 
236 F.3d. 1370 (Fed. Cir. 2001) (separate claims are 
adjudicated together when they are "intimately connected"); 
Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a 
determination on one issue could have a significant impact 
on the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together).  

Accordingly, the case is REMANDED for the following action:

Following implementation of the Board's 
decision here, the RO should 
readjudicate the pending claim for a 
TDIU.  If the determination remains 
unfavorable to the appellant, the RO 
should issue a Supplemental Statement of 
the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the appellant and her representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


